IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                         __________________

                             No. 96-30531
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

VICTOR MANUEL GARCIA, also known as James Garcia, also known
as Alberto Molano Martinez, also known as Harold Ozorio,
also known as James Gonzales,

                                      Defendant-Appellant.


                        ---------------------

          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 95-CR-86-A
                      ----------------------
                          October 23, 1996

Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    In this criminal proceeding, the defendant has filed

a notice of appeal from the district court's order overruling his

objections to the Government’s motion for issuance of a


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-30531
                                 -2-

preliminary order of forfeiture.    Federal appellate courts have

jurisdiction over appeals only from (1) final orders, 28 U.S.C.

§ 1291; (2) interlocutory orders that fall into specific classes,

28 U.S.C. § 1292(a); (3) orders that are deemed final due to

jurisprudential exception; or (4) orders that have been properly

certified as final pursuant to Fed. R. Civ. P. 54(b), or that

have been properly certified for appeal by the district court, 28

U.S.C. § 1292(b).   See Dardar v. Lafourche Realty Co., Inc., 849
F.2d 955, 957 (5th Cir. 1988); Save the Bay, Inc. v. United

States Army, 639 F.2d 1100, 1102 (5th Cir. 1981).   A decision is

final when it "ends the litigation on the merits and leaves

nothing for the court to do but execute the judgment."    Coopers &

Lybrand v. Livesay, 437 U.S. 463, 467 (1978) (internal quotations

and citation omitted).    The district court’s order is not a final

or otherwise appealable order, and we can discern no basis for

appellate jurisdiction.   Thus, Garcia’s motions to proceed in

forma pauperis on appeal, for transcripts, and for extension of

time to file his brief are DENIED, and the appeal is DISMISSED.